Citation Nr: 9902780	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-37 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, the veterans son, and Ms. H.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  He died on November [redacted], 1994.  The appellant 
is his widow.

This case is currently before the Board of Veterans Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which benefits sought on appeal were denied.  The appellant 
filed a timely appeal as to the denial of the claims.

Prior to the veterans death, he had requested an increased 
evaluation for his left ankle disability as shown in 
correspondence dated in March 1993.  At that time, the left 
ankle disability was evaluated as 10 percent disabling.  By 
rating action of October 1993, an evaluation of 20 percent 
was granted by the RO.  The veteran indicated in December 
1993 that even given the increased evaluation he was still 
dissatisfied with the 20 percent evaluation and he requested 
a hearing to be held at the RO.  A hearing was held at the RO 
in February 1994.  Subsequently, in a February 1994 
determination, the 20 percent evaluation in effect for the 
left ankle disability was affirmed.  The veteran again 
expressed disagreement with that determination in 
correspondence dated in April 1994.  The issue of entitlement 
to an evaluation in excess of 20 percent for a left ankle 
disability was subsequently certified for Board review.  
However, the veteran died in November 1994, before the Board 
undertook adjudication of that claim.  

The appellant filed a claim for Dependency and Indemnity 
Compensation in December 1994.  A claim for Dependency and 
Indemnity Compensation (DIC) benefits "shall also be 
considered" a claim for "accrued benefits."  See Isenhart v. 
Derwinski, 3 Vet. App. 177, 179 (1992); Satchel v. Derwinski, 
1 Vet. App. 258, 259-60 (1991).  To be entitled to accrued 
benefits under 38 U.S.C.A. § 5121, a claim must be filed 
within one year after the veteran's death, and a spouse must 
show that the veteran was entitled to periodic monetary 
benefits on the basis of evidence in the file at date of 
death, and due and unpaid for a period of not more than one 
year prior to death.  Regarding the position occupied by an 
accrued-benefits claimant upon the death of the veteran, the 
Court has concluded that what the law has given to the 
survivor is, basically, the right to stand in the shoes of 
the veteran and pursue his claim after his death.  However, a 
claimant is only entitled to what was properly due to the 
veteran at the time of death, but which was unpaid based on 
"existing ratings or decisions."  See Zevalkink v. Brown, 102 
Fd.3d. 1236 (Fed. Cir. 1996).  

In this case, the appellant did file a claim for DIC benefits 
in December 1994.  As noted above, when an application for 
DIC benefits is submitted, it may also considered a claim for 
accrued benefits.  As that application was received 
approximately a month after the veterans death, it is well 
within the required one year period following the veterans 
death, and therefore the DIC claim also constitutes a claim 
for accrued benefits.  The record does not reflect that the 
RO has addressed the merits of the appellants claim of 
entitlement to accrued benefits in any rating decision, 
letter or other adjudicatory correspondence.  As such, the 
claim for accrued benefits was timely filed, remains open, 
and the Board directs the RO to adjudicate this claim.  38 
C.F.R. §§ 3.152, 3.1000(c).  The Board notes that the issues 
certified on appeal are not intertwined with the accrued 
benefits issue, and therefore the issues presented may be 
appropriately addressed in this decision.



FINDINGS OF FACT

1.  The veteran died on November [redacted], 1994,  The immediate 
cause of death listed on the death certificate cardiac arrest 
due to coronary disease.  Other significant conditions 
contributing to death were listed as: right knee arthroplasty 
in 1979, septic joint, hypertension, and hypoxemia.  The 
death certificate was amended in February 1996 to show that 
cause of death as cardiac arrest due to septic right knee 
joint.  Right knee arthroplasty in 1979 was listed as another 
significant condition contributing to death.  No autopsy was 
performed.

2.  At the time of his death, service connection was in 
effect for traumatic arthritis of the left ankle, for which a 
20 percent evaluation was in effect, and for an appendectomy 
scar, for which a noncompensable evaluation was in effect.

3.  No competent medical evidence has been presented which 
establishes the occurrence of a fall in September 1994 
attributable to a left ankle disability, or which establishes 
an etiological relationship between the cause of the 
veterans death and his service or a service-connected 
disability.

4.  The veteran did not die of a service-connected disability 
and was not found to have been totally and permanently 
disabled due to service connected disability at the time of 
his death to establish entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35.


CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause or 
materially contribute to the cause of the veterans death.  
38 U.S.C.A. §§ 1310 (West 1991 & Supp. 1997); 38 C.F.R. § 
3.312 (1998).

2.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 C.F.R. § 3.105(a) (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veterans death was related 
to a service connected left ankle disability.  In essence, 
she has stated that the veteran fell in September 1994 due to 
his service-connected left ankle disability, and that such 
fall caused the septic right knee joint which led to the 
veterans death.  She further contends that as the veterans 
death is service related, she is entitled to dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  In the interest of clarity, these issues will 
be addressed separately.

Entitlement to Service Connection for the Cause of the 
Veteran's Death

Factual Background

According to the death certificate, the veteran died on 
November [redacted], 1994, of cardiac arrest due to coronary disease.  
The certificate showed that the coronary disease had been 
present for months prior to the veterans death and that the 
cardiac arrest occurred minutes prior to his death.  Other 
significant conditions contributing to death were listed as: 
right knee arthroplasty in 1979, septic joint, hypertension, 
and hypoxemia.  

At the time of the veterans death, service connection was in 
effect for traumatic arthritis of the left ankle, for which a 
20 percent evaluation was in effect and for an appendectomy 
scar, for which a noncompensable evaluation was in effect.

The service medical records reflected that upon enlistment 
examination conducted in March 1943, clinical evaluation of 
the heart and blood vessels was normal and the veterans 
blood pressure was 150/90.  The record showed that in April 
1944 the veteran sustained a fracture of the left tibia.  
Subsequently, in October 1944 the diagnosis was changed to a 
compound fracture of the left ankle.  The records also showed 
that the veteran was treated for appendicitis in July 1945.  
A chest X-ray film taken in March 1946 prior to the veterans 
separation from service was negative.  The separation 
examination conducted in March 1946 reflected that the 
veteran had sustained a fracture of the left ankle in 1944 
which had resulted in limitation of rotation of the left 
ankle.  Evaluation of the heart and cardiovascular system was 
normal.  Blood pressure was measured as 138/90 and 136/90 
upon separation from service. 

By rating action of May 1946, the RO granted service 
connection for a left ankle disability, for which a 10 
percent evaluation was assigned.  By rating action of April 
1947, the RO granted service connection for an appendectomy 
scar  for which a noncompensable evaluation was assigned.

A VA examination was conducted in February 1948 at which time 
a diagnosis of idiopathic hypertension.  Service connection 
for hypertension was denied in a March 1948 rating action.

A VA examination was conducted in July 1977 at which time the 
veteran complained of extreme pain and swelling in the legs, 
feet, hands, arms, neck and chest.  Following the 
examination, diagnoses which included status post fracture of 
the left ankle with limitation of motion and post traumatic 
degenerative changes and status post fracture of the right 
tibial plateau with degenerative changes of the right knee 
joint and limitation of motion of the knee, were made.

A private medical statement dated in January 1978 was also 
submitted for the record.  Examinations of the left ankle and 
right knee were undertaken.  The veteran reported that his 
right knee had been painful and swollen over the previous two 
years.  He gave a history of an open reduction internal 
fixation of a fracture of the right knee performed in 1951.  
The doctor stated that the veteran had subjective complaints 
of pain in the left ankle with objective findings which 
primarily consisted of moderate swelling.  X-ray films of the 
left ankle did not reveal any significant osteo-arthritic 
changes.  Clinical examination of the right knee revealed 
definite effusion and crepitation, and X-ray films were 
suggestive of arthritis changes.  Right knee arthroscopy was 
recommended.  An increased evaluation for the left ankle 
disability was denied in a December 1978 rating action and 
subsequently in a May 1979 Board decision. 

In March 1993, the veteran requested an increased evaluation 
for his left ankle disability.  A VA examination was 
conducted in May 1993 at which time the veteran complained of 
swelling and soreness of the left ankle.  Objective 
examination revealed diffuse swelling.  X-ray films of the 
left foot revealed moderate degenerative osteoarthritis 
involving the ankle joints.  By rating action of October 
1993, an evaluation of 20 percent was granted for the 
veterans left ankle disability.  

In December 1993, the veteran appealed the 20 percent 
evaluation in effect for his left ankle disability.  He 
presented testimony at a hearing held at the RO in February 
1994, at which time he testified that the left ankle was 
painful and that it swelled, but that it did not give out or 
cause him to fall.  The veteran clarified his hearing 
testimony in correspondence dated in April 1994 in which he 
indicated that although the left ankle did not give out, the 
swelling rendered it unbearable to walk on.  In May 1994, the 
issue of entitlement to an increased evaluation for a left 
ankle disability was certified for Board review.  However, 
the veteran died in November 1994, prior to adjudication of 
that issue by the Board.


The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, in December 1994.  The 
appellant indicated that the veteran had fallen in September 
1994 because his left ankle gave out.  She stated that after 
the fall, he began experiencing ankle swelling and right knee 
pain, which the required hospitalization in November 1994 for 
treatment of an infection of the ankle and/or the right knee.  
She contended that the fall which resulted from the service 
connected left ankle disability caused the infection in the 
ankle and/or knee and that these injuries and the infection 
caused the weakened heart and the veterans death.

By rating action of February 1995, the RO denied the claims 
of entitlement to service connection for the cause of the 
veterans death and for entitlement to dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  

The appellant filed a Notice of Disagreement with that 
decision in April 1995 and submitted additional evidence in 
support of her claim.  This evidence included medical records 
from the Desert Valley Hospital dated in November 1994.  On 
November 3, 1994, the veteran was seen for complaints of pain 
and swelling of the right knee.  A history of joint 
replacement was noted and an assessment of arthritis was 
made.  The records reflect that the veteran was admitted for 
hospitalization on November 7, 1994 due to complaints of 
right knee swelling and pain and complaints of persistent 
nausea and vomiting.  A long-standing history of rheumatoid 
arthritis and a four week history of increasing right knee 
pain was noted.  However, there was no mention of right knee 
trauma.  The report indicated that the veteran did not have 
angina, myocardial infarction, diabetes, hypertension of 
hyperlipidemia, but that the did have a history of blood 
pressure problems for which he had been on medication.  A 
history of hospitalization in 1991 for rheumatoid flare-up, 
aseptic joint and questionable sepsis was shown.  The 
impressions included acute rheumatoid arthritis flare-up and 
rule out right knee septic joint, status post right knee 
arthroplasty.  

A consultation conducted on November 8, 1994 reflected that 
the veteran had been hospitalized for possible failed right 
knee prosthesis and a question of infection.  A twenty year 
history of hypertension, but no prior history of coronary 
artery disease or of a fall occurring in September 1994 or 
thereabouts, was noted.  It was reported that the veteran had 
left ankle edema related to an old compound left ankle 
fracture.  Examination of the heart reveled a II/VI systolic 
murmur.  The assessments were: controlled hypertension, 
hypoxemia, probably related to intrinsic lung disease and 
possible failed right knee prosthesis, rule out infection.  A 
consultation report dated on November 9, 1994 reflected that 
the veteran gave a six week history of right knee problems.  
It was noted that there was no preceding trauma, fever, 
chills, or other preceding infections elsewhere.  A history 
of a fall was not mentioned in this record.  The terminal 
hospital records dated later in November 1994 noted a history 
of a left ankle fracture several years previously, but no 
history of a fall occurring in September 1994 or thereabout 
was mentioned.

A private medical statement of Dr. T. dated in January 1995 
was submitted for the record.  Therein it was stated that the 
veteran had been hospitalized for a septic right knee joint 
and that after initial treatment at the Desert Valley 
Hospital he had been transferred to another facility on 
intravenous antibiotics and he passed away there.  The doctor 
indicated that a discussion with the appellant had revealed 
that the veteran had fallen in September 1994 due to the left 
ankle giving out.  A history of a left ankle fracture in 1944 
and pain in the ankle since that time was noted.  The 
statement indicated that the fall caused the left leg to give 
out and caused a sprain of the right knee, resulting in 
marked skin bruising and breakdown on the left side.  The 
doctor opined that the onset of the right knee pain and the 
septic joint was probably initiated from that fall, leading 
to eventual hospitalization.   

Also submitted for the record was a private medical statement 
of Dr. T. dated in March 1995.  Therein it was noted that the 
veteran had been hospitalized for an infection of the right 
knee and that he had a septic knee joint.  A history of 
rheumatoid arthritis was mentioned.  The doctor stated that 
the veteran sustained an injury a few days prior to his 
hospitalization due to the left ankle giving out.  The doctor 
reported that the veteran suffered from episodes of 
confusion, hypoxemia, hypotension, and significant stress to 
the system secondary to the knee problem.  It was stated that 
the veterans primary reason for hospitalization and ensuing 
problems were secondary to his knee problem.  

A third medical statement from Dr. T. dated in July 1995 is 
also of record.  Therein it was noted that the veteran had 
been patient of Dr. T. from February 1991 to November 1994.  
It was indicated that the veterans medical problems started 
with rheumatoid arthritis, and that he then suffered a fall 
which led to an infection of the right knee.  The statement 
indicated that he then developed a septic joint requiring 
hospitalization which resulted in complications including 
hypoxemia, episodic altered mental status and an episode of 
hypotension.  The doctor opined that the veterans cardiac 
events came on because of complications related to the 
infection of the right knee.

A private medical statement dated in August 1995 from Dr. M. 
T. indicated that the veterans hospitalization in November 
1994 was for his knee infection, not his heart problems. 

Also received were two lay statements which indicated that 
the authors were familiar with the veterans left ankle 
problems and the fact that the veterans ankle had caused in 
a fall in which his arm and right knee were injured.  Several 
photographs of the veteran covering a period of several 
years, which showed the veteran on crutches and in a 
wheelchair were also submitted.

The appellant presented testimony at a hearing held at the RO 
in November 1996.  She testified that the veteran had 
experienced ankle problems since service.  She testified that 
in September 1994 the veteran fell while outside tending his 
tomato garden because his left ankle gave out on him 
resulting in injuries to the arm and right knee, but he did 
not seek treatment at that time because he did not think he 
needed it.  She stated that the veteran was then admitted to 
the hospital in November 1994 at which point an infection of 
the right knee had set in.  In addition, the veterans son 
testified that he had experienced ankle problems for many 
years and that the ankle would occasionally give way causing 
him to fall.  

Submitted at the hearing was an amended, but uncertified 
death certificate signed by Dr. T. in February 1996.  The 
certificate reflected that the cause of the veterans death 
was cardiac arrest and a septic right knee joint, and listed 
right knee arthroscopy performed in 1979 as another 
significant condition contributing to the veterans death.  
It also revealed that the veteran fell at his home while 
working in his yard (by history).  

Pertinent Law and Regulations

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for DIC benefits.  See 38 U.S.C.A. § 1310(a); 38 
C.F.R. § 3.312(a).  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  A contributory cause of death must be 
causally connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1); see Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain diseases, including 
cardiovascular-renal disease may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307, 3.309 (1998).

It should also be noted that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (1998).  In 
this regard, secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Analysis

Initial matter  well groundedness of the claim

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation that a disability or death is service connected 
is not sufficient; the appellant must submit evidence in 
support of a claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incidence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).   For service connection for the cause of death 
of a veteran, the first requirement, evidence of a current 
disability, is met by evidence of the veterans death.  See 
Ramey v. Brown, 9 Vet. App. 40 (1996).

The Board finds that as a threshold matter, the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The appellant has alleged that a fall due to a service 
connected left ankle disability resulted in a septic right 
knee joint which was a contributory cause of the veterans 
death.  For the limited purpose of determining well-
groundedness, the credibility of the appellants contentions 
is to be presumed.  See King v. Brown, 5 Vet. App. 19, 21 
(1993).  This presumption, however, "is made only for the 
purpose of determining whether the claim is well grounded.
The same applies to the statements of Dr. T., which provide 
medical nexus evidence.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that a veteran need only 
demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In the adjudication that follows, the Board, having accepted 
only for well-groundedness purposes the credibility of the 
evidence, must determine, as a question of fact, both the 
weight and credibility of that evidence.  Robinette v. Brown, 
8 Vet. App. 69, 78 (1995) (quoting Justus v. Principi, 3 Vet. 
App. 510, 513 (1992)) (emphasis in original).  Indeed, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997).  Noting the Board's "inherent fact-
finding authority," the Federal Circuit discussed "the 
considerable body of law imposing a duty on the Board to 
analyze the credibility and probative value of evidence sua 
sponte, when making its factual findings."  Id.

Heart disease and right knee condition

As reported above, the death certificates issued in this case 
trace the veterans death to heart disease and/or a septic 
right knee joint.

The evidence does not reflect, nor does the appellant 
contend, that either a heart condition or right knee 
condition was incurred during service or within a year 
following the veterans discharge from service or that a 
direct etiological nexus has been established between the 
veterans service and the subsequent development of either a 
right knee disability or a heart condition.  

Right ankle disability

Therefore, the issue before the Board is whether a service-
connected disability was a principal or contributory cause of 
the veterans death.  See Stoner v. Brown, 5 Vet. App. 488, 
490 (1993).  More specifically, the question is whether it 
can be established by the evidence that the veterans 
service-connected left ankle disability caused or contributed 
to a right knee condition which subsequently resulted in 
infection which was a contributory cause of the veterans 
death.

In this case, the appellant contends that the veteran fell in 
September 1994 because his left ankle gave out.  She stated 
that after the fall, he began experiencing ankle swelling and 
right knee pain, which required hospitalization in November 
1994
for treatment of an infection of the ankle and/or the knee.  
She thus contends that the fall which resulted from the 
service-connected left ankle disability caused the infection 
in the right knee which caused the veterans death.  Dr. T. 
has submitted several statements in support of this theory.

The evidence does support a finding that a septic right knee 
joint contributed materially and substantially to the cause 
of the veterans death, as indicated both by the death 
certificate and according to the medical statements of Dr. T. 
and the private hospitalization records dated in November 
1994.  Accordingly, the crucial inquiry is whether the right 
knee condition, which evidently existed for many years before 
the veterans death, was aggravated by the service-connected 
left ankle disability, specifically the reported fall in 
September 1994.

Evidence against the appellants claim includes the veterans 
medical history, which did not include complaints or findings 
of instability.  Indeed, during his April 1994 personal 
hearing, a few months before the claimed September 1994 fall, 
the veteran did not report instability or giving out of 
the service-connected left ankle.

Moreover, the Board observes that the contemporaneous medical 
evidence of record does not document the incurrence of a 
fall, attributable to a left ankle disability or otherwise, 
in September 1994 or thereabouts.  In fact, the medical 
records dated in November 1994, just prior to the veterans 
death, are utterly negative for a medical history of a fall 
in September 1994.  Moreover, the medical records dated in 
November 1994 did not even reference a left ankle disability 
except to mention a history of a left ankle fracture 
occurring many years earlier.

The Board also observes that in a record dated on November 7, 
1994 and signed by Dr. T., a four week history of increasing 
right knee pain was noted.  Such a finding did not mention a 
fall or other trauma and indeed it appears to be inconsistent 
with sudden onset of right knee trauma.    

Significantly, the evidence reflects that it was not until 
after the veterans death that a medical history of a fall in 
September 1994 was reported by the appellant, in connection 
with her claim for VA death benefits.  Such statements appear 
to be inconsistent with both the veterans entire reported 
medical history, which does not indicate falling due to 
instability of the left ankle, and the medical records 
covering the months prior to his death, which does not 
ascribe the increasing right knee problems to the left ankle.

Also following the veterans death, lay statements were 
received in which it was attested that the veteran had 
longstanding left ankle problems and that he suffered from a 
fall in September 1994 due to a left ankle disability.  The 
Board notes that the evidence does not indicate that either 
the appellant or the parties whom submitted the lay 
statements actually witnessed the veterans alleged fall.  
Moreover, neither the appellant or the parties who submitted 
the lay statements are qualified to provide an opinion as to 
the cause of the fall, since none actually witnessed it.  
While a lay party is competent to testify as to facts within 
his own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training, or experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Although neither the statements or hearing testimony of the 
appellant or the lay statements presented represent competent 
and probative evidence in favor of the claim, the medical 
statements of Dr. T. deserve closer scrutiny.  In a January 
1995 statement, the doctor indicated that a discussion with 
the appellant had revealed that the veteran had fallen in 
September 1994 due to his left ankle giving out.  The 
statement further indicated that the fall caused the left leg 
to give out and caused a sprain of the right knee, resulting 
in marked skin bruising and breakdown on the left side.  Dr. 
T. opined that the onset of the right knee pain and the 
septic joint was probably initiated from that fall, leading 
to eventual hospitalization.  Subsequent statements from Dr. 
T. essentially reiterated that position.   

With respect to the opinion(s) provided by Dr. T., the United 
States Court of Veterans Appeals has held that although an 
examiner can render a current diagnosis based on his or her 
examination of the veteran, a medical opinion regarding 
etiology which is specifically reliant upon the self-reported 
history of a veteran (in this case the appellant) can be no 
better than the facts alleged by the veteran (in this case 
the appellant).  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Where, as here, 
a medical opinion is made based upon reliance on unsupported 
history furnished by the appellant, that opinion has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  The Board is not bound to accept a physicians 
opinion when it is based exclusively on the recitations of a 
claimant.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

The Board finds it most interesting that Dr. T. himself 
treated the veteran during the autumn of 1994, and at no time 
did he mention the alleged fall.  Indeed, Dr. T. signed the 
two-page History and Physical of the veteran in November 
1994, discussed above, in which not only was a fall not 
mentioned, but he referred to increasing right knee pain over 
a four week period, not to any traumatic event.  Dr. T.s 
pertinent impressions at that time were acute rheumatoid 
arthritis flare-up; rule out right knee septic joint, status 
post arthroplasty.  Again, the alleged fall was not even 
mentioned.

There is also the matter of the inconsistent death 
certificates.  The original death certificate, dated November 
21, 1994 and signed by H.O., M.D., referred to cardiac arrest 
and coronary disease as the causes of death; among the 
other significant conditions contributing to death were 
right knee arthroplasty and septic joint.  A fall was not 
mentioned.  This certificate was filed with the California 
Department of Public Health.  However, on February 8, 1996, 
Dr. T. signed a form entitled Amendment of Medical and 
Health Data  Death.  Dr. T.s revision eliminated coronary 
disease from the causes of death and substituted septic knee 
joint  right knee.  In a separate part of the form, Dr. T. 
wrote that the patient fell at home working in the yard, by 
history.  This amended death certificate was apparently 
never filed with state health authorities.       

The Board notes that the amended death certificate does not 
mention the left ankle disability as the cause of the 
veterans reported fall.  The amended certificate of death 
thus does not constitute probative medical evidence linking 
the veterans death to the service-connected left ankle 
disability.  To the extent that this document, coupled with 
other statements of Dr. T., may lead to the conclusion that 
the purported fall was caused by the left ankle disability, 
the Board finds that the document is admittedly based on 
history, evidently the history of a fall reported by the 
appellant, and as such is covered by Reonal and the other 
cases discussed above.

The Board has concluded that the preponderance of the 
evidence is against the appellants claim.  The evidence 
against the claim includes a documented medical history which 
does not include left ankle instability or any falls caused 
thereby.  In addition, there are no reports of a fall in 
September 1994, despite extensive contemporaneous medical 
documentation involving the veterans terminal illness.  In 
this regard, the Board notes that the left ankle disability 
was not mentioned on the veteran's original death 
certificate, or even in the uncertified revision authored by 
Dr. T. in 1996.  The only evidence presented that a fall 
occurred in September 1994 was presented after the veterans 
death by the appellant.  As discussed above, Dr. T.s 
opinions, which are based on the premise of a fall reported 
by the appellant, are discounted.  Of particular interest is 
the fact that Dr. T.s post-mortem opinions, which refer to 
the purported fall as being instrumental in the veterans 
declining health, is inconsistent with the History and 
Physical Dr. T. signed in November 1994, in which a fall was 
not mentioned.

In short, the Board places greater weight on the 
contemporaneous medical evidence than it does on later 
statements made for the purpose of securing monetary benefits 
from VA.  Since the weight of the evidence in this case is 
against the claim, the claim is denied.  

Entitlement to Dependents Educational Assistance Under 38 
U.S.C.A. 
Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent total service-connected disability 
at the time of his death, and, as decided above, the 
appellant has not shown that the cause of the veteran's death 
was service-related.  Accordingly, the Board finds that the 
appellant has not met the conditions for eligibility for 
dependents' educational assistance under Chapter 35, Title 
38, United States Code.  38 U.S.C.A. §5107; 38 C.F.R. § 
3.807.

In light of the Board's decision with regard to the claim for 
service connection for cause of death, the Board finds that 
the appellant's claim is without legal merit; thus, it must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).







CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

The claim for entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35 is without legal 
merit, and is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
